Broyles, C. J.
1. Under repeated rulings of the Supreme Court and of this court a ground of a motion for a new trial, complaining of the admission of documentary evidence, cannot be considered, where the documentary evidence is not set forth in -the ground nor attached as an exhibit thereto. This ruling disposes of the first ground of the amendment to the motion for a new trial.
2. The verdict was authorized by the evidence, the alleged newly discovered evidence is-merely impeaching in its character, and the court did not err in refusing to grant a new trial.

Judgment affirmed.


Luhe and Bloodworth, JJ., concur.